DETAILED ACTION
	This is a first office action in response to application 17/482,430 filed 09/23/2021, in which claims 1-10 are presented for examination. Currently claims 1-10 are pending. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 3 and 6 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The claim recites the use of the phrase “first level voltage” however the specification provides two definitions for the same term. For example, in paragraph [0033] states “the data signal Dx2 has a level voltage Vpl during the entire blank period BP1 (also called a first level voltage),” while paragraph [0034] states “the data signal Dx2 may have a positive level voltage Vp2 (may also called a first level voltage) during the blank period BP1”. 
	Further depending claims 4-5 and 7-8 inherit the deficiencies of their respective base claims and are rejected under similar rationale.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6 and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yokoyama et al. U.S. Patent Application No. 2005/0088387 A1 hereinafter Yokoyama.

Consider Claim 1:
	Yokoyama discloses an electronic device, comprising: (Yokoyama, See Abstract.)
	a plurality of gate lines, wherein the plurality of gate lines are sequentially scanned during an active period in a frame period, and (Yokoyama, [0030], [0069], [0087], [0004], “FIG. 9 illustrates an example structure of a display panel 1 of the liquid crystal display device adopting the SSD method. This display panel 1 is driven by a scanning signal line driving circuit (not shown) and a data signal line driving circuit 17, and includes a plurality of scanning signal lines GL and a plurality of data signal lines (source bus lines) RSL, GSL and BSL arranged in a matrix form. In FIG. 9, the scanning signal lines GL are designated as GL1, GL2 and GLn in this order from the side of the data signal line driving circuit 17 (from the top of the sheet of FIG. 9). A plurality of data signal lines are divided into groups of data signal lines RSL, GSL and BSL, some of the groups of the data signal lines are shown in FIG. 9 and indicated from the left end, as data signal lines RSLn-1, GSLn-1 and BSLn-1 in the n-1th group, data signal lines RSLn, GSLn and BSLn in the nth group, and data signal lines RSLn+1, GSLn+1 and BSLn+1 in the n+1th group.”)
	the plurality of gate lines are maintained at a low level voltage during a blank period in the frame period; and (Yokoyama, [0085], “FIG. 2 shows a timing chart of the source bus line inverse driving and the frame inverse driving.” Note: See period during “vertical blank”.) 
	a plurality of data lines, wherein voltage polarities of the plurality of data lines during a time period of the blank period are respectively identical with voltage polarities of the plurality of data lines during the active period. (Yokoyama, [0085], “FIG. 2 shows a timing chart of the source bus line inverse driving and the frame inverse driving. For both the source bus line inverse driving and the frame inverse driving, when the notice is brought to one data signal line (source bus line), the polarity of a data signal inverses for each frame. For example, as shown in FIG. 2, when the data DATAn is in the negative-polarity in the N frame, in the N+1th frame, the polarity of the data DATAn is inversed to the positive-polarity. Therefore, when supplying a data signal in the first horizontal period in each frame by selecting the scanning signal line GL1, the polarity of the potential of the data signal line is inversed. In response, as illustrated in the Figure, by pre-charging as shown in FIG. 1, the data signal line is inevitably preliminary charged with respect to the first horizontal period, thereby suppressing the up-throw potential fluctuations and down-throw potential fluctuations.”)

    PNG
    media_image1.png
    518
    1130
    media_image1.png
    Greyscale

Consider Claim 2:
	Yokoyama discloses the electronic device of claim 1, wherein during the blank period, the plurality of data lines are respectively maintained at the voltage polarities of the plurality of data lines during the active period. (Yokoyama, [0085], “FIG. 2 shows a timing chart of the source bus line inverse driving and the frame inverse driving.” Note: See items “vertical blank”, negative and positive polarity.)
Consider Claim 3:
	Yokoyama discloses the electronic device of claim 1, wherein a first level voltage is applied to one of the plurality of data lines during the whole blank period. (Yokoyama, [0085], “FIG. 2 shows a timing chart of the source bus line inverse driving and the frame inverse driving.” Note: See items “vertical blank”, negative and positive polarity.)
Consider Claim 4:
	Yokoyama discloses the electronic device of claim 3, wherein the first level voltage is equal to a preset value, or the first level voltage is related to an average value or a maximum value of level voltages of a portion of the plurality of data lines during the active period, or the first level voltage is related to an average value or an maximum value of level voltages of all of the plurality of data lines during the active period. (Yokoyama, [0085], “FIG. 2 shows a timing chart of the source bus line inverse driving and the frame inverse driving.” Note: See items “vertical blank”, negative and positive polarity.)
Consider Claim 5:
	Yokoyama discloses the electronic device of claim 4, wherein an absolute value of the preset value is half of a level voltage limit. (Yokoyama, [0089], “Incidentally, in some cases, AC driving may be performed by switching the polarity of the liquid crystal capacitance 13 on the common electrode side between the positive-polarity and the negative-polarity, and selecting the potential on the side of the data signal line from one potential range. As described, the potential on the side of the data signal line can be selected from one potential range by setting the potential Vuni approximately to an average value between the maximum value and the negative value of the potential of the data signal to be supplied to the data signal line. With this structure, it is very likely that the difference between the potential of the data signal and the potential Vuni can be made small, thereby more effectively stabilizing the potential of the data signal line.”)
Consider Claim 6:
	Yokoyama discloses the electronic device of claim 1, wherein a plurality of second level voltages are applied to one of the plurality of data lines during the blank period. (Yokoyama, [0085], “FIG. 2 shows a timing chart of the source bus line inverse driving and the frame inverse driving.” Note: See items “vertical blank”, negative and positive polarity.)
Consider Claim 10:
	Yokoyama discloses an electronic device driving method, comprising: (Yokoyama, See Abstract.)
	sequentially scanning a plurality of gate lines during an active period in a frame period; and (Yokoyama, [0030], [0069], [0087], [0004], “FIG. 9 illustrates an example structure of a display panel 1 of the liquid crystal display device adopting the SSD method. This display panel 1 is driven by a scanning signal line driving circuit (not shown) and a data signal line driving circuit 17, and includes a plurality of scanning signal lines GL and a plurality of data signal lines (source bus lines) RSL, GSL and BSL arranged in a matrix form. In FIG. 9, the scanning signal lines GL are designated as GL1, GL2 and GLn in this order from the side of the data signal line driving circuit 17 (from the top of the sheet of FIG. 9). A plurality of data signal lines are divided into groups of data signal lines RSL, GSL and BSL, some of the groups of the data signal lines are shown in FIG. 9 and indicated from the left end, as data signal lines RSLn-1, GSLn-1 and BSLn-1 in the n-1th group, data signal lines RSLn, GSLn and BSLn in the nth group, and data signal lines RSLn+1, GSLn+1 and BSLn+1 in the n+1th group.”)
	maintaining the plurality of gate lines at a low level voltage during a blank period in the frame period, (Yokoyama, [0085], “FIG. 2 shows a timing chart of the source bus line inverse driving and the frame inverse driving.” Note: See period during “vertical blank”.)
	wherein voltage polarities of a plurality of data lines during at least one time period of the blank period are respectively identical with voltage polarities of the plurality of data lines during the active period. (Yokoyama, [0085], “FIG. 2 shows a timing chart of the source bus line inverse driving and the frame inverse driving. For both the source bus line inverse driving and the frame inverse driving, when the notice is brought to one data signal line (source bus line), the polarity of a data signal inverses for each frame. For example, as shown in FIG. 2, when the data DATAn is in the negative-polarity in the N frame, in the N+1th frame, the polarity of the data DATAn is inversed to the positive-polarity. Therefore, when supplying a data signal in the first horizontal period in each frame by selecting the scanning signal line GL1, the polarity of the potential of the data signal line is inversed. In response, as illustrated in the Figure, by pre-charging as shown in FIG. 1, the data signal line is inevitably preliminary charged with respect to the first horizontal period, thereby suppressing the up-throw potential fluctuations and down-throw potential fluctuations.”)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yokoyama et al. U.S. Patent Application No. 2005/0088387 A1 as applied to claim 6 above, and further in view of Pyun et al. U.S. Patent Application No. 2014/0292627 A1 hereinafter Pyun.

Consider Claim 7:
	Yokoyama discloses the electronic device of claim 6, however does not specify wherein a plurality of third level voltages and the plurality of second level voltages alternate with each other during the blank period.
	Pyun however teaches it was a technique known by those having ordinary skill in the art before the effective filing date of the invention to provide a third level voltage in the vertical blank period while toggling the voltages and therefore teaches wherein a plurality of third level voltages and the plurality of second level voltages alternate with each other during the blank period. (Pyun, [0063], [0059], “Then, during the vertical blanking period VBP, the data driving part 230 provides the data line with black voltages +Vb and -Vb which have voltage levels corresponding to a black gray-scale, and the first and the second polarities polarity (+) and (-) corresponding to the polarity control signal POL swinging between the high level and the low.” See also Figure 2.)
	It therefore would have been obvious to those having ordinary skill in the art to utilize the known technique of providing a third level voltage in the vertical blank period while toggling the voltages in view of Pyun and would have been utilized for the purpose of during the vertical blanking period, the load of the output end portion of the driving voltage generating part may be increased so that the output current of the output end portion may be prevented from being increased. Thus, the voltage regulation of the output end portion may be decreased so that the driving reliability of the driving voltage generating part may be improved. (Pyun, [0064])

Consider Claim 8:
	Yokoyama in view of Pyun discloses the electronic device of claim 7, wherein the voltage polarities of the plurality of third level voltages are different from the voltage polarities of the plurality of second level voltages, or the plurality of the third level voltages are respectively equal to a common voltage. (Pyun, [0059], “Then, during the vertical blanking period VBP, the data driving part 230 provides the data line with black voltages +Vb and -Vb which have voltage levels corresponding to a black gray-scale, and the first and the second polarities polarity (+) and (-) corresponding to the polarity control signal POL swinging between the high level and the low.”)

Consider Claim 9:
	Yokoyama discloses the electronic device of claim 1, however does not specify wherein a voltage waveform of any one of the plurality of data lines during the blank period is a square wave, and a product of a square of a voltage amplitude of the square wave and a frequency is less than a threshold. 
	Pyun however teaches it was a technique known by those having ordinary skill in the art before the effective filing date of the invention to provide within the vertical blank period a toggling of voltages and therefore teaches wherein a voltage waveform of any one of the plurality of data lines during the blank period is a square wave, and a product of a square of a voltage amplitude of the square wave and a frequency is less than a threshold. (Pyun, [0063], [0059], “Then, during the vertical blanking period VBP, the data driving part 230 provides the data line with black voltages +Vb and -Vb which have voltage levels corresponding to a black gray-scale, and the first and the second polarities polarity (+) and (-) corresponding to the polarity control signal POL swinging between the high level and the low.” See also Figure 2.) 
	It therefore would have been obvious to those having ordinary skill in the art to utilize the known technique of providing within the vertical blank period a toggling of voltages in view of Pyun and would have been utilized for the purpose of during the vertical blanking period, the load of the output end portion of the driving voltage generating part may be increased so that the output current of the output end portion may be prevented from being increased. Thus, the voltage regulation of the output end portion may be decreased so that the driving reliability of the driving voltage generating part may be improved. (Pyun, [0064])
Conclusion
	The prior art made of record and not relied upon however still considered pertinent to applicant's disclosure is cited in PTO-892.  Prior art cited in PTO-892 reads upon the applicants claims in part or in whole and/or gives a general reference to the knowledge and skill of those ordinarily skilled in the art at the time/before the effective filing date of invention. Applicant, when responding to this Office action, should consider not only the cited references applied in the rejection but also any additional references made of record prior to amending the claims.
	In the response to this Office action, the Examiner respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, Applicant should clearly indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist The Office in compact prosecution of this application. Applicant Representatives are reminded of CFR 1.4(d)(2)(ii) which states “A patent practitioner (§ 1.32(a)(1) ), signing pursuant to §§ 1.33(b)(1)  or 1.33(b)(2), must supply his/her registration number either as part of the S-signature, or immediately below or adjacent to the S-signature. The number (#) character may be used only as part of the S-signature when appearing before a practitioner’s registration number; otherwise the number character may not be used in an S-signature.” When an unsigned or improperly signed amendment is received the amendment will be listed in the contents of the application file, but not entered. The examiner will notify applicant of the status of the application, advising him or her to furnish a duplicate amendment properly signed or to ratify the amendment already filed. In an application not under final rejection, applicant should be given a two month time period in which to ratify the previously filed amendment (37 CFR 1.135(c) ).
	The Office action has cited particular columns, line numbers, or paragraphs in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim(s), other passages and figures may apply as well. Applicant, in preparing the responses, should fully consider each of the cited references in its entirety as potentially teaching all or part of the claimed invention and not only the cited portions, as well as any context of the passage disclosed by The Office.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J JANSEN II whose telephone number is (571)272-5604.  The examiner can normally be reached on Monday-Friday 8am-4pm EST. Please Note: The Examiner is a full time hotelling examiner outside of the 50 mile radius and is not available for in-person interviews.
Examiner interviews are available via telephone, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on 571-272-3017.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Michael J Jansen II/           Primary Examiner, Art Unit 2626